Business Consulting Agreement

 

This Business Consulting Agreement (the “Agreement”) is entered into and
effective May 28, 2013 by and between:

 

Rene Berlinger

Trust Company Complex,

Ajeltake Road, Ajeltake

Majuro MH96960 Marshall Islands
(“Consultant”)

 

And

 

Harmonic Energy, Inc.
3rd Floor, 207 Regent Street

London, England W1B 3HH

(“Company”)

 

 

WITNESSETH

 

WHEREAS, Consultant provides consultation and advisory services relating to
business development and marketing; and

 

WHEREAS, the Company desires to be assured of the services of the Consultant in
order to avail itself to the Consultant’s experience, skills, knowledge and
abilities. The Company is therefore willing to engage the Consultant and the
Consultant agrees to be engaged upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.Consulting Services: Effective as of May 28, 2013, the Company hereby engages
and Consultant hereby accepts the engagement to become a consultant to the
Company and to render such advice, consultation, information and services to the
Company including (a) assistance with general business development, sales and
marketing for the Company’s products (tires, oil, carbon and steel); (b)
assistance with developing potential sites for the Company’s planned facilities,
including identifying locations suitable for grants applicable to the Company’s
business and sites with suitable proximity to potential sources of feedstock;
and (c) such other managerial assistance as the Company shall deem necessary or
appropriate for its business.

 

2.Prior Agreement Superseded. The Consulting Agreement between the Company and
Seahorse Investments, Ltd., of which the Consultant is a principal, shall be
considered superseded and amended in its entirety by the terms of this
Agreement.

 

3.Payment: In consideration for entering into this agreement, the Company agrees
to irrevocably issue to the Consultant 4,000,000 shares of the Company upon the
execution of this agreement, to be registered with the Securities and Exchange
Commission via an S-8 registration statement. In the previous Consulting
Agreement the Consultant was paid US $70,000 for services provided to the
Company; however the Company currently owes the consultant US $140,000 which the
Company has agreed to convert into 1,750,000 shares at nominal value of $0.08
per share of the Company. Going forward the Company has agreed that the
Consultant shall receive 2,250,000 for future consideration of the services
provided under this agreement. This agreement supersedes the previous consulting
agreement signed March 1st, 2012 and is an accurate reflection of the services
provided by the Consultant.

 

4.Expenses: The Consultant is responsible for all their travel and other
expenses incurred.

1

 

 

 

5.Personnel: Consultant shall be an independent contractor and no personnel
utilized by Consultant in providing services hereunder shall be deemed an
employee of the Company. Moreover, neither Consultant nor any other such person
shall be empowered hereunder to act on behalf of the Company. Consultant shall
have the sole and exclusive responsibility and liability for making all reports
and contributions, withholdings, payments and taxes to be collected, withheld,
made and paid with respect to persons providing services to be performed
hereunder on behalf of the Company, whether pursuant to any social security,
unemployment insurance, worker’s compensation law or other federal, state or
local law now in force and effect hereafter enacted.

 

6.Term and Termination: The term of this Agreement shall be effective on June
1st, 2013 and shall continue in effect for a period of one (1) year thereafter.
This Agreement may be extended upon agreement by both parties, unless or until
the Agreement is terminated. The Company or Consultant may cancel this Agreement
on thirty (30) days written notice, at which time no further obligations will be
due from either party.

 

7.Non-Assignability: The rights, obligations, and benefits established by this
Agreement shall not be assignable by Consultant. This Agreement shall be binding
upon and shall insure to the benefit of the parties and their successors.

 

8.Confidentiality: Consultant acknowledges and agrees that confidential and
valuable information proprietary to and obtained during Consultants’ engagement
by , shall not be, directly or indirectly, disclosed without the prior express
written consent of , unless and until such information is otherwise known to the
public generally through no fault of Consultant. All documents containing
confidential information provided to Consultant by the Company shall clearly and
conspicuously be marked with the word “Confidential.”

 

9.Limited Liability: Neither Consultant nor any of his employees, officers or
directors shall be liable for consequential or incidental damages of any kind to
the Company that may arise out of or in connection with any services performed
by Consultant hereunder.

 

10.Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to the
conflicts of law principles thereof or actual domicile parties. Any dispute
arising out of this Agreement shall be resolved in the courts sited in Clark
County, Nevada, to the exclusion of all other venues.

 

11.Notice: Notice hereunder shall be in writing and shall be deemed to have been
given at the time when deposited for mailing with the United States Postal
Service enclosed in a registered or certified postpaid envelope addressed to the
respective party at the address of such party first above written or at such
other address as such party may fix by notice given pursuant to this paragraph.

 

12.Miscellaneous: No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision and no waiver shall
constitute a continuing waiver. No waiver shall be binding unless executed in
writing by the party making the waiver. No supplement, modification, or
amendment of the Agreement shall be binding unless executed in writing and
agreed upon by all parties. The Agreement supersedes all prior understandings,
written or oral, and constitutes the entire Agreement between the parties hereto
with respect to the subject matter hereof.

 

13.Counterparts: This Agreement may be executed in counterparts and by
facsimile, each of such counterparts so executed will be deemed to be an
original and such counterparts together will constitute one and the same
instrument and notwithstanding the date of execution will be deemed to bear the
first date written above.

2

 

IN WITNESS WHEREOF, the Company and Consultant have duly executed this Agreement
as of the day and year first above written.

 

Harmonic Energy, Inc. Rene Berlinger /s/ Jamie Mann /s/ Rene Berlinger
By:  Jamie Mann
Its:   President and CEO Consultant

 



3

 

